Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, Apparatus Species B, and Apparatus Species C, recited by claims 1-15 in the reply filed on August 5, 2021 is acknowledged.
However, upon examination of the claims, the examiner saw that both the apparatus and the method could be allowed, and as a result, the Requirement for Restriction/Election dated 2/19/2021 is withdrawn.  Claims 1-17 are allowed, as discussed below.  

Information Disclosure Statement
On the Information Disclosure statement 2/25/2020, the reference CN10772777A is marked as not considered by the examiner because no such reference was provided.  However, this is because CN10772777A appears to be a typographical mistake where applicant meant to write CN107772777A.  The examiner has listed CN107772777A and its translation on an enclosed Notice of References Cited.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kim Stetina on September 10, 2021.
The application has been amended as follows: 
Amend claim 1 as follows: A cleaning apparatus (10) for functionally regenerating  a brush (20) which can be used to wash a flexographic plate, said brush (20) comprising a cylindrical core (5) about which a channel (4) supporting filaments (3) is fixed according to a spiral shape, wherein the cleaning apparatus comprises:
	- a frame comprising at least two supports (11, 12) adapted to define a rotation axis (100) for said brush (20);
	- a motorized assembly (60), which can be operatively connected to an end of said cylindrical core (5) of said brush (20) to rotate it about said rotation axis (100);
	- a cleaning unit (30) comprising a carriage (31), movable along a rectilinear guide (32) and a tool (33) provided with an end (33A) adapted to penetrate into [[the]] spaces defined between [[the]] turns of said spiral to detach [[the]] polymer [[and]] and/or monomer residues, wherein the polymer and/or monomer residues were hardened in said spaces as a result of [[the]] use of said brush for [[said]] washing, and

Amend claim 2 as follows: An apparatus (10) according to claim 1, wherein said apparatus (10) comprises suction means (50) for aspirating the polymer and/or monomer residues detached as a result of the
Amend claim 3 as follows: An apparatus (10) according to claim 2, wherein said suction means (50) comprise an extractor fan (54), a suction tube comprising a suction mouth (51) and discharge section (52) communicating with a collection container (53) of said polymer [[and]] and/or monomer residues.  
Amend claim 4 as follows: An apparatus (10) according to claim [[1]] 3, wherein said is configured to move it along a direction (101) parallel to said rotation axis (100) of said brush (20) so as to keep said suction mouth (51) in a position adjacent to that of said tool (33) during the advancement of the latter along the advancement direction (101).  
Amend claim 6 as follows: An apparatus (10) according to claim 1, wherein said apparatus (10) is configured such that a position of said tool (33) with respect to said rotation axis (100) of said brush (20) can be adjusted
Amend claim 9 as follows: An apparatus (10) according to claim 7, wherein said motor assembly (60) comprises friction means (66) operatively interposed between said motor (68) and said chuck (61) to transmit the torque generated by said motor (68) in a gradual manner to said chuck (61).  
Amend claim 10 as follows: An apparatus (10) according to claim 8, wherein said motor assembly (60) comprises friction means (66) operatively interposed between said motor (68) and said chuck (61) to transmit the torque generated by said motor (68) in a gradual manner to said chuck (61).  
Amend claim 13 as follows: An apparatus (10) according to wherein said apparatus (10) comprises a control unit (80) operatively connected at least to said motor assembly(60) to control activation and deactivation therefor, and wherein said control unit (80) is operatively connected to said suction means (50) to control the activation and deactivation thereof.  
Amend claim 16 as follows: A method for functionally regenerating a brush (20) for cleaning a flexographic plate, wherein said brush comprises a cylindrical core (5) about which a channel (4) supporting filaments (3) is fixed according to a spiral shape, characterized in that [[it]] the method comprises the steps of:
A.  connecting the brush to a motorized assembly adapted to rotate it about a rotation axis coinciding with [[the]] a longitudinal axis of the brush itself;
B.  preparing a tool for removing [[the]] hardened polymer and/or monomer residues, wherein the brush is configured to move in an advancement direction parallel to the rotation axis of said brush, and wherein the hardened polymer and/or monomer residues are located between turns of said spiral;
C.  positioning said tool so that a scraping end thereof fits between the turns of the spiral, wherein the spiral is defined by said channel about the core of said brush;
D.  rotating said brush, by means of said motorized assembly, about said rotation axis so that the rotation of the brush causes an advancement of the tool along the advancement direction due to the spiral defined by said channel.
Amend claim 17 as follows: A method according to claim 16, wherein in said step D, said brush is rotated in a first predetermined rotation direction so that said tool completes a first cleaning cycle by advancing in a first direction along the advancement direction and wherein said method comprises the step of
E.  reversing the rotation direction of said brush at [[the]] an end of said first cleaning cycle so as to make a second cleaning cycle, wherein [[the]] advancement of said tool advancement direction. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 1 or 16, which are the independent claims.
With regard to claim 1, the most relevant prior art is CN107772777 by Lyu Zhixuan.  Lyu teaches an apparatus for cleaning a cylindrical brush (item 2 in Figure 1), 
With regard to claim 16, the most relevant prior art is CN107772777 by Lyu Zhixuan.  Lyu teaches a method for cleaning a cylindrical brush (item 2 in Figure 1), wherein a cleaning device (item 1 in Figure 1) with protrusions (item 11 in Figure 1) penetrates between brush bristles in order to clean between the brush bristles (Par. 0029-0036).  Lyu does not teach rotating said brush, by means of the recited motorized assembly, about the recited rotation axis so that the rotation of the brush causes an advancement of the recited tool along the recited advancement direction due to the recited spiral defined by the recited channel.  The reviewed prior art does not provide motivation to modify the method of Lyu to arrive at the invention recited by claim 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
September 11, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714